Citation Nr: 0306992	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-06 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a scar, incision and 
drainage of a right hip abscess.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2. The veteran's service records are not available and are 
presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).

3.  A scar, incision and drainage of a right hip abscess is 
related to the veteran's period of active duty service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
scar, incision and drainage of a right hip abscess, was 
incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable disposition of the issue resolved in 
this determination, the Board finds that further development 
under the Veteran's Claims Assistance Act of 2000 (VCAA) 
and/or previously existing law is not necessary. 

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C. § 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Background

The veteran essentially contends that he is entitled to 
service connection for a scar, incision and drainage of a 
right hip abscess.  Specifically, he contends that in 1952 
when he was stationed at Lowery Air Force Base, he developed 
an infection in his right hip, which led to surgery.  He 
further contends that as a result of the incision and 
drainage of his right hip, he has suffered from occasional 
hip aches with prolonged walking.

Unfortunately, the veteran's service records are not 
available for review and are presumed to have been destroyed 
in the 1973 fire at the NPRC.  Efforts to obtain the 
veteran's service medical records from all potential sources 
have been unsuccessful.

The only medical evidence of record is that of a May 1998 
report of VA examination.  At that time the veteran relayed a 
history of incision and drainage surgery to his right hip 
during service.  He indicated that he was hospitalized for a 
period of 21 days when his hip was surgically opened and 
packed to heal with granulation closure.  The veteran stated 
that the packing was slowly removed; the areas were cleaned 
and repacked daily.  He complained that since the infection, 
he has experienced aching in his right hip on an intermittent 
basis and sometimes takes Aleve for his discomfort level.  

Physical examination revealed a scar on the back of the right 
buttocks, which was 4.5 centimeters in length with some 
subcutaneous adhesion in the mid portion of the scar.  The 
examiner indicated that the scar was primarily over the back 
of the right flank and was 2 centimeters in length, which the 
veteran indicated was the incision and drainage scar.  X-rays 
were negative for fracture, dislocation, or bone abnormality. 
The veteran was diagnosed with postoperative incision and 
drainage abscess of the right hip, 1952. 

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claim. 
38 C.F.R. § 3.102.  As noted above, there are no service 
medical records available for review.  Thus, there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule.  

In this regard, the Board finds the veteran's history of 
incision and drainage of an abscess of the right hip, to be 
consistent and credible with respect to the evidence 
contained within the claims folder.  As there is no evidence 
to the contrary, and resolving all reasonable doubt in favor 
of the veteran, service connection for the right hip abscess 
is, accordingly, granted.


ORDER

Entitlement to service connection for residuals of a right 
hip abscess is granted.



		
	John E. Ormond, Jr.
	Veteran's Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

